DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s confirmation of the election of Group I, claims 1-5, 7, 9, 11-15, 19, 20 and 22, in the reply filed on 08/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 23-27 remain withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, 9, 11-15, 19, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, from which the balance of the claims depend, recites “at least 30 wt.% of an acrylic polymer having second functional groups”, however the claim does not provide the bases for the recited percentage.  Is the percentage based on the combination of the urethane(meth)acrylate and the acrylic polymer? Is this based on the total weight of the organic component? Is this based on the entire weight of hard coat composition?  As the bases of the recited percentage is not specified in the claim, the claims are indefinite.

Further, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “wherein the hardcoat composition comprises no greater than 35…wt.-% of monofunctional ethylenically unsaturated monomer” and the claim also recites “wherein the hardcoat composition comprises no greater than … 30 wt.-% of monofunctional ethylenically unsaturated monomer” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9, 11-15, 19 and 22, is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Isogai (US 2013/0309510).
	In ¶’s 38 and 45, Isogai teaches a hard coat composition comprising 5-20 wt% of a urethane (meth)acrylate oligomer (B) having a urethane group, exemplified by “Ebecryl 1290” (see ¶ 40);  and a thermoplastic acrylic polymer having hydroxyl functional groups; wherein composition also comprises up to 30wt% of monofunctional ethylenically unsaturated monomers as active energy beam curable components (see ¶ 54 and 55), as well as organic solvents (See ¶ 62).
	In table 1, the acrylic polymers are shown to have weight average molecular weights ranging from 100,000 to 200,000 g/mole.
	Thus, the requirements for rejection under 102((a)(1)/(a)(2)) are met. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Isogai (US 2013/0309510).
	While Isogai do not expressly teach the disclosed the Heat Stench test of claimed 20, it is reasonable that the hard coat composition of Isogai would possess the presently claimed property since the composition of Isogai’s hard coat composition is essentially the same as the claimed composition and the USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort.  In any event, an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald  et al , 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.

Claims 1-5, 7, 9, 11-15, 19, 20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Etori et al. (JP 2013082833) in combination with Noguchi et al. (US 2009/0029151).
	In the Abstract, Etori et al. teach a hard coat composition comprising a urethane (meth)acrylate oligomer having a urethane group and a monofunctinoal (meth)acrylate monomer, as well as organic solvents (See ¶ 62).
	Etori et al. differ from the claimed invention in that, the (meth)acrylate polymer is not disclosed in the hard coat composition.  However, it is known in the art to incorporate (meth)acrylate polymers in urethane (meth)acrylate containing hard coat compositions, for the purpose of allowing suppression of hardening and shrinking of the hard coating layer in order to prevent curling, such as taught by Noguchi et al. (See ¶ 53).
	In the abstract and ¶’s 43, 48 and 51, Noguchi et al. teach a transparent hard coat composition comprising 15 to 55%% of a urethane acrylate; and at least 25%, based on the urethane acrylate, of  an acrylic polymer having hydroxyl functional groups; as well as organic solvents (See ¶ 67).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to add the (meth)acrylate polymers in the urethane (meth)acrylate containing hard coat compositions of Etori et al., in order to obtain the advantages taught by Noguchi et al., motivated by a reasonable expectation of success.
	Regarding claim 20, the fact that applicant may have recognized another advantageous property which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

	Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive.

Regarding the 112 rejection of claim 4, the claim recites that “The hardcoat composition comprises no greater than 35 ...% of monofunctional ethylenically unsaturated monomer based on the wt.-% solids of the organic component”.  The claim also recites that the “hardcoat composition comprises no greater than … 30 wt.% monofunctional ethylenically unsaturated monomer based on the wt.-% solids of the organic component”, which is a broader recitation of the same limitation in the same claim.  Thus, the scope of this limitation allowed or not allowed in the claim is indefinite.

Regarding “at least 30 wt.% of an acrylic polymer having second functional groups”, In ¶’s 38 and 45, Isogai teaches 1-10% of the thermoplastic acrylic polymer having hydroxyl functional groups; and 5-20 wt% of a urethane (meth)acrylate oligomer (B) having a urethane group, thus the thermoplastic acrylic polymer represents about 33% of the combination of the two.
	Thus, the requirements for rejection are still met.

Regarding the 103 rejections, in ¶ 51, Noguchi et al. teach a transparent hard coat composition comprising at least 25%, based on the urethane acrylate, of an acrylic polymer having hydroxyl functional groups.
	Thus, the requirements for rejection are still met.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE